DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 06/24/2021.  These drawings are accepted.
Response to Amendment
3.	In response to the last Office Action mailed on 02/26/2021, Applicant has canceled claim 21 and amended claims 1-3, 7, 10, 14-19, and 23-24. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection and claim objection are withdrawn. Thus, claims 1-20 are currently pending in the subject application
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20170117834 A1) in view of Arai (US 20190085809 A1).
Re. claim 1, Fujii disclose a control device (Fig. 1) for a three-phase synchronous motor  comprising: 
a three-phase synchronous motor (motor 10 is SPMSM, ¶.[0029]) including a first three-phase winding (13a) and a second three-phase winding (13b); 
a first inverter (INV1) connected to the first three-phase winding (13a); 
a second inverter (INV2) connected to the second three-phase winding (13b); 
Fujii does not explicitly shows a first control device and second control device for controlling inverter 1 and inverter 2 respectively; however, Fig. 1 shows the control apparatus 40 is configured to generate drive signals to the first inverter and is configured to generate drive signals to the second inverter (¶. [0036]). It would be correct to say the control apparatus 40 has two control parts; one part functions as a first control devise configured to generate drive signals for the first inverter, and a second part functioning as second device to generate drive signal for the second inverter.  it would have been obvious to a person skilled in the art to consider control apparatus 40 as two parts, each of which is devoted to its associate inverter. Therefore, providing an easy and organized schematics for the device, wherein 
Fujii disclose the first control device estimates the rotor position based on a neutral point potential of the first three-phase winding and a neutral point potential of the 
Fujii disclose acquiring an induced voltage generated in the armature winding based on a deviation between the voltage at the neutral point of the armature winding and the voltage at the neutral point. Practically, the magnetic flux of the permanent magnet included in the rotor acts on the winding to generate an induced voltage. 
Furthermore, Arai teaches the change in the induced voltage is caused by a change of an inductance of the first/second three-phase winding due to a permanent magnet magnetic flux distribution of the rotor (Arai, ¶. [0098] and Fig. 2, this fact is practically known in the art which applicant has emphasized it in ¶. [0107]). 
Hence, it would have been obvious to a person skilled in the art to consider the change of an inductance of the first/second three-phase winding due to a permanent magnet magnetic flux distribution of the rotor instead of considering the change in the induced voltage. Therefore, acquiring an accurate change in magnitude of the neutral point potential for determining the rotor position with high precision. 
	Re. claim 2, Fujii discloses wherein the second control device estimates the rotor position based on a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding (¶. [0037]).  
Re. claim 4, Fujii discloses wherein a PWM carrier phase of the first control device and a PWM carrier phase of the second control device are shifted by a predetermined amount (three-phase winding 13a and a second three-phase winding 
Re. claim 5, Fujii discloses wherein the predetermined amount is 90 degrees (¶. [0066]- [0067]). 
Re. claim 6, Fujii discloses wherein the first control device and the second control device are configured by a single microcomputer (control apparatus 40 in Fig. 1), and the neutral point potential of the first three-phase winding and the neutral point potential of the second three-phase winding are incorporated into the microcomputer (Fig. 2 shows both neutral potential are processed by the control apparatus).  
Re. claim 7, Fujii discloses a control device (Fig. 1) for a three-phase synchronous motor  comprising: 
a three-phase synchronous motor (motor 10 is SPMSM, ¶.[0029]) including a first three-phase winding (13a) and a second three-phase winding (13b); 
a first inverter (INV1) connected to the first three-phase winding (13a); 
a second inverter (INV2) connected to the second three-phase winding (13b); 
Fujii does not explicitly shows a first control device and second control device for controlling inverter 1 and inverter 2 respectively; however, Fig. 1 shows the control apparatus 40 is configured to generate drive signals to the first inverter and is configured to generate drive signals to the second inverter. It would be correct to say the control apparatus 40 has two control parts; one part functions as a first control devise configured to generate drive signals for the first inverter, and a second part functioning as second device to generate drive signal for the second inverter.  it would have been obvious to a person skilled in the art to consider control apparatus 40 as two 
the first control device acquires information on a driving state of the second inverter, and estimates the rotor position on the basis of a neutral point potential of the first three- phase winding and the information (Fig. 2 shows acquiring information on a driving state of the second inverter “VM2” and estimates the rotor position “θ” on the basis of a neutral point potential of the first three- phase winding “VM1” and the information “VM2” ).  
Fujii disclose the first control device estimates the rotor position based on a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding (¶. [0037]) based on the change of the induced voltage; however, it is silence with regard to a change of an inductance of the first/second three-phase winding due to a permanent magnet magnetic flux distribution of the rotor.
Fujii disclose acquiring an induced voltage generated in the armature winding based on a deviation between the voltage at the neutral point of the armature winding and the voltage at the neutral point. Practically, the magnetic flux of the permanent magnet included in the rotor acts on the winding to generate an induced voltage. 
Furthermore, Arai teaches the change in the induced voltage is caused by a change of an inductance of the first/second three-phase winding due to a permanent magnet magnetic flux distribution of the rotor (Arai, ¶. [0098] and Fig. 2, this fact is practically known in the art which applicant has emphasized it in ¶. [0107]). 
Hence, it would have been obvious to a person skilled in the art to consider the change of an inductance of the first/second three-phase winding due to a permanent 
Re. claim 8, Fujii discloses wherein the information is a voltage application state (VM2 in Fig. 2) to the second three-phase winding by the second inverter.  
Re. claim 11, Fujii discloses wherein the information is a gate signal in the second inverter (see second system SW command in Fig. 13).  
Re. claim 12, Fujii discloses wherein the first control device acquires the information by communicating with the second control device (Fig. 12).  
Re. claim 13, Fujii discloses wherein the information is a neutral point potential of the second three-phase winding (VM2).  
 5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20170117834 A1) in view of Arai (US 20190085809 A1), and further in view of Mikamo et al. (US 20140207335 A1).
 Re. claim 22, Fujii and Arai control system is designed to drive permanent magnet synchronous motor, however, it silence with regard to its application. Mikamo Fig. 1 shows a permanent magnet synchronous motor find its application in power steering device comprising: a steering wheel; a steering mechanism that steers a tire according to an operation of the steering wheel; a motor control device that generates a motor torque according to a rotation torque of the steering wheel; and a steering assist mechanism that transmits the motor torque to the steering mechanism. Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Fujii with the teaching of Mikamo to .
Allowable Subject Matter
6.	Claims 3, 15-16 and 23 are allowed. Claims 9-10, 14, 17-20, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846